DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method/process step represented by figured 1 in each process step for method claim and “a optical measuring system” requires a numerical indication within 
In this instant case, applicant recited claim 1 limitation directs to a process step for machine tool control step supplied on applicant’s written description, para 0059 – 0063, ought to be supplied    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



This application includes one or more claim limitations that do not use the word “means”  but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first calculation module and a first control module in claim 11.  In this instant case, applicant recited calculation module and control module directs to a generic placeholder using “module” implementing functional language as “module for” without a structure precedent modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have limitations interpreted under 35 U.S.C. 112(f) applicant may: amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6,8,9,15,16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also further noted dependent claims based upon the rejected claim are also rejected based upon dependency.

Regarding claim 6, applicant recited claim limitation regarding, “axis between them” does not distinctly set forth what exactly them referring to as ought to be distinctly set forth regards applicant’s invention.  Appropriate further clarification is required.

Regarding claims 8, 9, 15 and 16, applicant recited claim limitation regarding, “firmly connected” does not distinctly provide the terms of degree regarding the firmness as to ascertain what exactly the degree of firmly leveled to. The firmly connected also directed to subjective terms that is not ascertained 
Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").

Regarding claim 19, the phrase “the provision apparatus” has not provide insufficient antecedent basis for this limitation in the claim. Appropriate further clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3 and 5 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IIDA (US Pat Pub No. 2014/0088762).

Regarding claim 1, Iida shows a method for the computer-aided control of an end element of a machine tool (See at least figure 4 for the process flow chart including each step description; See also figure 1A for workpiece 22 to be manipulated by robot machine tool  ): detecting multiple optical markers in a work environment of the machine tool by an optical measuring system (See at least figure 8 for each mark 29 that is used and image captured by the camera 18 on Para 0102);  ascertaining a first relative pose between the end element and a workpiece on the basis of the multiple detected optical markers (See at least Para 0022 for relative position of the mark and workpiece to be calculated with respect to the predetermined position); ascertaining a first correction value on the basis of a comparison of the first relative pose with a reference pose (See at least figure 13A 

Regarding claim 12, Iida shows a control apparatus for the computer-aided control of the end element of a machine tool (See at least figure 1 for robot apparatus 76 with control device 79) having: an optical measuring system for detecting multiple optical markers  in a work environment of the machine tool (See at least figure 9A for image device 31 and image device 18 with reference coordinate capturing position mark images 71/marks 29 also on figure 8 and 9B );  a first calculation module for ascertaining a first relative pose between the end element and a workpiece on the basis of the multiple detected optical markers (See at least Para 0163 for imaging calculating unit 51 with figure 13A for difference 139d as the correction value in steady state after vibration with robot relative pose after movement and reference coordinate); ascertaining a first correction value on the basis of a comparison of the first relative pose with a reference pose (See at least figure 13A for difference 139d as the correction value in steady state after vibration with robot relative pose after movement and reference coordinate 

Regarding claims 2 and 14, Iida shows the multiple optical markers are detected by the optical measuring system using a camera system (See at least figure 9A for camera 31 and 18 detecting the marker image 71 also on figure 9B).

Regarding claim 3, Iida shows the optical markers are arranged on components of the machine tool and/or on the workpiece (See at least figure 6A for marker image 71 on the work image 70 for work 22 on Para 0128 and 0130).

Regarding claim 5, Iida shows first spatial positions are ascertained on the basis of the optical markers in the work environment (See at least figure 9A for camera 31 capture work environment range including the optical marker for global coordinate); second spatial positions are ascertained for the end element (See at least figure 9A for camera 18 coupled with robotic device for robot coordinate); the second spatial positions or the first spatial positions are taken into consideration for 

Regarding claim 6, Iida shows the workpiece and the detected optical markers have a first moving axis between them (See at least Para 0087 for robot axis arm portion 8 and Para 0092 for robot axis arm portion 13),
position information is ascertained by a first axis-internal sensor module (See at least Para 0111 for first robot joint axis angle detector 6 and second robot joint axis angle detector 12), position information being taken into consideration for ascertaining the first relative pose (See at least Para 0110 for robot axis joint angle sensor data and imaging data used in memory switching between to ascertain the robot position).

Regarding claim 7, Iida shows control of the end element results in a second moving axis being controlled (See at least Para 0111 for second movement destination control section 49b controls the hand portion 16), by means of which the end element is arranged on the machine tool (See at least Para 0111 for second movement destination control section 49b controls the hand portion 16).

Regarding claims 8 and 15, Iida shows the optical measuring system is firmly connected to the end element (See at least Figure 9B for marker 71 as part of optical measuring system firmly marked onto workpiece 71).

Regarding claims 9 and 16, Iida shows the tool is connected to the end element via a third moving axis (See at least figure 1B for elevation axis 14 used in upward/downward direction on Para 0092), the third moving axis in particular moving in one direction (See at least figure 1B for elevation axis 14 used in upward/downward direction on Para 0092).

Regarding claim 10, Iida shows the optical measuring system is used to capture first geometry values of the workpiece after conclusion of the working on the workpiece by the machine tool (See at least Figure 5C for coordinate captured as the geometry values of the workpiece using camera ),
a second correction value is calculated on the basis of the first geometry values and prescribed geometry values (See at least two reference coordinate systems for global reference coordinate for camera 31 and local coordinate using camera 18 also on Para 0126 for ascertain the correction value for a distance 

Regarding claim 11, Iida shows the first correction value is used to control the machine tool (See at least figure 13A for difference 139d as the correction value in steady state after vibration with robot relative pose after movement and reference coordinate obtained by image calculating unit 51, Para 0163).

Regarding claim 13, Iida shows a machine tool having an end element controllable on a computer-aided basis (See at least figure 1A for robot hand as the end element); multiple optical markers (See at least figure 6a for optical markers 71 on the workpiece 70); a control apparatus (See at least figure 1A for controller 32).

Regarding claims 17 and 18, Iida shows a computer program product having program instructions for a construction device configured by means of the 

Regarding claim 19, Iida shows the provision apparatus stores and/or provides the computer program product (See at least figure 1A for controller 32 also shown on figure 2 including program software 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iida (US Pat Pub No.2014/0088762) in view of Wasler et al (US Pat No.8346392).

Regarding claim 4, Iida shows using optical markers from the multiple optical markers are fitted to the workpiece (See at least figure 9B for two markers 71 used onto the workpiece); however, Iida does not further specify the markers are three markers. 
Walser et al further shows using three markers used for camera system for positioning purpose (See at least Para 0063 for three marked points to be determined using camera).
It would have been obvious for one of ordinary skill in the art, to provide three markers positioning of Walser, for the multiple marker positioning system of Iida, in order to obtained further precision in multiple dimension as desired by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Ian Jen/Primary Examiner, Art Unit 3666